DETAILED ACTION
Claims 1-20 are pending. Claims 1, 12 and 16 are in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on January 24, 2019. It is noted, however, that applicant has not filed a certified copy of the 2019-0009175 application as required by 37 CFR 1.55. Note, the Office attempted to retrieve, under the priority document exchange program, the foreign application, but the attempt failed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “game play strategy recommendation apparatus” that “recommends[s] a game play strategy to a user” in claim 1; the “player recommendation model” which “determines a pro player of the game corresponding to a game play style of the user from the extracted game play feature” in claim 1; the “player recommendation model” which “outputs an indicator for a pro player corresponding to the received game play feature” in claim 9; the “player recommendation model” which “identifies a pro player corresponding to a game play style of a user” in claim 9; “training apparatus” that “trains the player recommendation model based on the extracted game play feature” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 12 recites:
A game play strategy recommendation apparatus comprising: 
a memory; and 
a processor, 
wherein the memory comprises instructions to be executed by the processor, and when the instructions are executed by the processor, the processor is configured to: 
record game play data of a user playing a game; 
extract a game play feature from the game play data; 
determine a pro player of the game corresponding to a game play style of the user from the extracted game play feature using a player recommendation model; and [the examiner submits that the foregoing underlined limitations constitute a mental process because they can be performed in the human mind]
control the game play strategy recommendation apparatus to provide a game play strategy of the determined pro player to the user. [the examiner submits that the foregoing underlined limitations constitute a “certain method of organizing human activity” because they are analogous to managing an interaction between people]
The examiner submits that the abstract idea is not integrated into a practical application for the following reasons.  
The examiner submits that each of the following additional limitations are merely instructions to implement the abstract idea on a computer, or merely use a computer as a tool to 
The examiner submits that the following additional limitations merely add insignificant extra-solution activity to the abstract idea because they merely amount to necessary data gathering and outputting: record game play data of a user playing a game; and extract a game play feature from the game play data.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions as a combination merely provide extra-solution activity, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The examiner submits that the additional limitations do not amount to significantly more that the abstract idea for the following reasons.
The examiner submits that each of the following additional limitations are merely instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea: the memory, the processor, and game play strategy recommendation (which provides the game play strategy). 
The examiner submits that the following additional limitations merely add insignificant extra-solution activity to the abstract idea because they merely amount to necessary data gathering and outputting: record game play data of a user playing a game; and extract a game play feature from the game play data.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 

Claim 2 recites: wherein the providing of the game play strategy comprises: providing, to the user, a game play strategy up to a preset number of game play turns from a start of the game or a game play strategy for a preset period of time from the start of the game. [the examiner submits that the foregoing underlined limitations constitute a “certain method of organizing human activity” because they are analogous to managing an interaction between people]

Claim 3 recites: wherein the game is a chess game, and the providing of the game play strategy comprises: providing, to the user, a name of the determined pro player and an opening title representing a chess opening strategy of the determined pro player after a chess match of the user and an opponent ends. [the examiner submits that the foregoing underlined limitations constitute a “certain method of organizing human activity” because they are analogous to managing an interaction between people]
Claim 4 recites: wherein the game is a chess game, and the providing of the game play strategy comprises: executing, in response to the user selecting a chess opening strategy of the determined pro player, an interface for guiding the selected chess opening strategy to the user based on a game play record of the selected chess opening strategy. [the examiner submits that the foregoing underlined limitations constitute a “certain method of organizing human activity” because they are analogous to managing an interaction between people] The examiner submits that interface limitation is merely analogous to instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.

wherein the determining of the pro player comprises: determining at least one of a first pro player of a game play strategy to be recommended in a case in which the user plays the game before an opponent and a second pro player of a game play strategy to be recommended in a case in which the user plays the game after the opponent. [the examiner submits that the foregoing underlined limitations constitute a mental process because they can be performed in the human mind]

Claim 6 recites: wherein the game is a chess game, [the examiner submits that the foregoing underlined limitations constitute a “certain method of organizing human activity” because they are analogous to managing an interaction between people] the determining of the pro player comprises: determining a chess pro player corresponding to a game play style of the user, and the providing of the game play strategy comprises: providing a chess opening strategy of the determined chess pro player to the user. [the examiner submits that the foregoing underlined limitations constitute a mental process because they can be performed in the human mind]

Claim 7 recites: wherein the game is a chess game, [the examiner submits that the foregoing underlined limitations constitute a “certain method of organizing human activity” because they are analogous to managing an interaction between people] and the extracting of the game play feature comprises: extracting, from the game play data of the user, at least one of a feature representing a number of times that a chess piece of the user is caught within a preset number of turns, a feature representing a number of times that the user catches an opponent chess piece within a preset number of turns or a preset period of time, and a feature representing a chess piece selected by the user at a first turn of the chess game and a position to which the selected chess piece is moved.


Claim 8 recites: wherein the game is a chess game, [the examiner submits that the foregoing underlined limitations constitute a “certain method of organizing human activity” because they are analogous to managing an interaction between people] and the extracting of the game play feature comprises: extracting, from the game play data of the user, at least one of a feature representing a tie history of the user, a feature representing whether chess castling is used, and a feature representing a score based on chess pieces remaining on a chessboard when a preset number of turns elapses after the user starts the game.
The examiner submits that the following additional limitations merely generally link the abstract idea to a particular field of use because they’re merely incidental or token additions that do not alter or affect hot the process steps are performed: the extracting of the game play feature comprises: extracting, from the game play data of the user, at least one of a feature representing a tie history of the user, a feature representing whether chess castling is used, and a feature representing a score based on chess pieces remaining on a chessboard when a preset number of turns elapses after the user starts the game.

Claim 11 recites: A non-transitory computer-readable medium comprising a program for instructing a processor to perform the game play strategy recommendation method of claim 1. 

Claims 13-15 include substantially the same limitations as claims 3-5, and are thus rejected to for the same reasons as claims 3-5, respectively. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes “determining a pro player of the game corresponding to a game play style of the user from the extracted game play feature using a player recommendation model”. The specification fails to explain how the function of determining a pro player of the game corresponding to a game play style of the user from the extracted game play feature using a 
[0062] In operation 220, the training apparatus may train the player recommendation model based on the game play feature extracted in operation 210. The training apparatus may perform learning based on the at least one game play feature extracted in operation 210. The extracted game feature may be input to the player recommendation model. The player recommendation model may output an indicator of a pro player corresponding to the input game play feature. For example, when the learning is performed on eight pro players, the player recommendation model may output an index indicating a specific pro player among the eight pro players.

[0063] When the a game play feature is extracted from game play data of the specific pro player used for learning and input to the player recommendation model, the training apparatus may perform machine learning including a process of adjusting parameter values included in the player recommendation model such that the player recommendation model outputs the index indicating the corresponding pro player. For example, a backpropagation algorithm may be used to adjust the parameter values, and related description will be omitted since the description is outside the scope of the present disclosure.

The examiner submits that these disclosures are not sufficient detail because merely explaining that “parameter values” are “adjusted” and that a “backpropagation algorithm may be used to adjust the parameter values” is not sufficient enough to explain how the function of determining a pro player of the game corresponding to a game play style of the user from the extracted game play feature using a player recommendation model is performed. The examiner directs the Applicant to MPEP 2161.01(1).
Claims 2-11 are rejected to for the incorporation of the above through their dependencies on claim 1. Claim 12 includes the same limitations at issue, and is thus rejected to for the same reason. Claims 13-15 are rejected to for the incorporation of the above through their dependencies on claim 12.

Claim 8 includes “wherein the player recommendation model  receives the extracted game play feature as an input and outputs an indicator for a pro player corresponding to the received 
[0062] In operation 220, the training apparatus may train the player recommendation model based on the game play feature extracted in operation 210. The training apparatus may perform learning based on the at least one game play feature extracted in operation 210. The extracted game feature may be input to the player recommendation model. The player recommendation model may output an indicator of a pro player corresponding to the input game play feature. For example, when the learning is performed on eight pro players, the player recommendation model may output an index indicating a specific pro player among the eight pro players.

[0063] When the a game play feature is extracted from game play data of the specific pro player used for learning and input to the player recommendation model, the training apparatus may perform machine learning including a process of adjusting parameter values included in the player recommendation model such that the player recommendation model outputs the index indicating the corresponding pro player. For example, a backpropagation algorithm may be used to adjust the parameter values, and related description will be omitted since the description is outside the scope of the present disclosure.

The examiner submits that these disclosures are not sufficient detail because merely explaining that “parameter values” are “adjusted” and that a “backpropagation algorithm may be used to adjust the parameter values” is not sufficient enough to explain how “a player recommendation model” determines/generates the indicator for a pro player corresponding to the received game play feature.  The examiner directs the Applicant to MPEP 2161.01(1).

Claim 16 includes “control the training apparatus to train the player recommendation model based on the extracted game play feature” - The specification fails to explain how the  
[0062] In operation 220, the training apparatus may train the player recommendation model based on the game play feature extracted in operation 210. The training apparatus may perform learning based on the at least one game play feature extracted in operation 210. The extracted game feature may be input to the player recommendation model. The player recommendation model may output an indicator of a pro player corresponding to the input game play feature. For example, when the learning is performed on eight pro players, the player recommendation model may output an index indicating a specific pro player among the eight pro players.

[0063] When the a game play feature is extracted from game play data of the specific pro player used for learning and input to the player recommendation model, the training apparatus may perform machine learning including a process of adjusting parameter values included in the player recommendation model such that the player recommendation model outputs the index indicating the corresponding pro player. For example, a backpropagation algorithm may be used to adjust the parameter values, and related description will be omitted since the description is outside the scope of the present disclosure.

[0064] The training apparatus may perform the aforementioned learning process on game play data of numerous pro players. In this case, the player recommendation model may learn the corresponding pro players and provide a pro player corresponding to a game play of at least one user among the pro players to the user.

[0065] As described above, a feature of the chess play may be extracted based on previous chess play records (e.g., chess notation) of the pro players, so that the player recommendation model is trained based on the extracted feature. The trained player recommendation model may be used to analyze a game play style of the user after the user played the game and identify a pro player similar to the game play style of the user.

The examiner submits that these disclosures are not sufficient detail because merely explaining that “parameter values” are “adjusted” and that a “backpropagation algorithm may be 
Claims 17-20 are rejected to for the incorporation of the above through their dependencies on claim 16.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim limitation “player recommendation model” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. More specifically, the disclosure is devoid of any structure that performs the function “determining a pro player of the game corresponding to a game play style of the user from the extracted game play feature” in the claim 1 and “outputs an indicator for a pro player corresponding to the received game play feature” in claim 9. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 1 (line 5) includes “a user” – it is unclear whether this limitation is the same as, or different from, the “a user” recited on line 2. To overcome this rejection, the examiner suggests to amend the limitation at issue to be recited as “the user”.
Claim 1 (and claims 12 and 16) include “a pro player” – this term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the term 
Claims 2-11 are rejected to for the same reason above through their dependencies on claim 1. Claims 13-15 are rejected to for the same reason above through their dependencies on claim 12. Claims 17-20 are rejected to for the same reason above through their dependencies on claim 16. 

Claim 2 (line 13 and line 14) includes “a game play strategy” - it is unclear whether these limitations are the same as, or different from, the “a game play strategy” recited on line 9 of claim 1. To overcome these rejections, the examiner suggests to amend the limitations at issue to be recited as “the gameplay strategy”.

Claim 5 (line 7 and line 9) includes “a game play strategy” - it is unclear whether these limitations are the same as, or different from, the “a game play strategy” recited on line 9 of claim 1. To overcome these rejections, the examiner suggests to amend the limitations at issue to be recited as “the gameplay strategy”.

Claim 6 (line 15) includes “a game play style” – it is unclear whether this limitation is the same as, or different from, the “a game play style” recite on line 7 of claim 1. 

Claim 9 (line 17) includes “a pro player” - it is unclear whether this limitation is the same as, or different from, the “a pro player” recite on line 7 of claim 1.

Claim 10 includes, with emphasis added, “wherein the player recommendation model is based on a neural network trained through a learning process based on previous game play data of the pro player.” It is unclear how a player recommendation model could be “based on” a neural network. The specification does not provide a standard for ascertaining the requisite degree, and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 18 recites, with emphasis added: 
wherein the player recommendation model outputs an indicator of at least one of [a] a first pro player of a game play strategy to be recommended in a case in which the user plays the game before an opponent and [b] a second pro player of a game play strategy to be recommended in a case in which the user plays the game after the opponent, based on the extracted game play feature.

It is unclear what exactly is “based on the extracted game play feature”. For example, does this phrase apply to both the first pro player and the second pro player? Or only the second pro player? 

MPEP 2173.05(p)(II) states: 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed 

Claim 15 recites both an apparatus and method steps which do not focus on the capabilities of the apparatus, and thus the claim is indefinite. More specifically, the method steps include “the user plays the game before an opponent” and “the user plays the game after the opponent”. Similar to the analysis discussed above with regard to In re Katz, the method steps are not directed to the system, but rather to actions of the players, which creates confusion as to when direct infringement occur.

Claim 18 recites both an apparatus and method steps which do not focus on the capabilities of the apparatus, and thus the claim is indefinite. More specifically, the method steps include “the user plays the game before an opponent” and “the user plays the game after the opponent”. Similar to the analysis discussed above with regard to In re Katz, the method steps are not directed to the system, but rather to actions of the players, which creates confusion as to when direct infringement occur.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 9-12, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0030702 to Benedetto (“Benedetto”).

Regarding claim 1, Benedetto discloses: 
A game play strategy recommendation method performed by a game play strategy recommendation apparatus to recommend a game play strategy to a user, (see at least FIG. 7 and the corresponding description thereof) the method comprising: 
recording game play data of a user playing a game; (see  at least FIG. 7 and the corresponding description thereof, and [0047])
extracting a game play feature from the game play data; (see  at least FIG. 7 and the corresponding description thereof)
determining a pro player of the game corresponding to a game play style of the user from the extracted game play feature using a player recommendation model; and (see at least FIG. 7 and the corresponding description thereof, wherein the plurality of other players who were successful reads on the pro player)
providing a game play strategy of the determined pro player to the user. (see  at least FIG. 7 and the corresponding description thereof)

Regarding claim 9, Benedetto discloses the limitations of claim 1 as discussed above, and further discloses: 
wherein the player recommendation model receives the extracted game play feature as an input and outputs an indicator for a pro player corresponding to the received game play feature. (see at least FIG. 7 and the corresponding description thereof, and [0044]-[0047] and [0050]-[0051])

Regarding claim 10, Benedetto discloses the limitations of claim 1 as discussed above, and further discloses: 
wherein the player recommendation model is based on a neural network trained through a learning process based on previous game play data of the pro player. (see at least [0044]-[0047] and [0050]-[0051])

Regarding claim 11, Benedetto discloses the limitations of claim 1 as discussed above, and further discloses: 
A non-transitory computer-readable medium comprising a program for instructing a processor to perform the game play strategy recommendation method of claim 1. (see at least [0008])

Claim 12 includes substantially the same limitations as claim 1, and is thus rejected to for the same reasons as claim 1. 

Regarding claim 16, Benedetto discloses: 
A training apparatus for training a player recommendation model that identifies a pro player corresponding to a game play style of a user, the apparatus comprising: 
a memory; and (see at least FIG. 13)
a processor, wherein the memory comprises instructions to be executed by the processor, and when the instructions are executed by the processor, the processor is configured to: (see at least FIG. 13 and the corresponding description thereof)
extract a game play feature from learning data based on previous game play data of a pro player of a game; and (see at least [0044]-[0047] and [0050]-[0051])
control the training apparatus to train the player recommendation model based on the extracted game play feature. (see at least [0044]-[0047] and [0050]-[0051])

Regarding claim 18, Benedetto discloses the limitations of claim 16 as discussed above, and further discloses: 
wherein the player recommendation model outputs an indicator of at least one of [a] a first pro player of a game play strategy to be recommended in a case in which the user plays the game before an opponent and [b] a second pro player of a game play strategy to be recommended in a case in which the user plays the game after the opponent, based on the extracted game play feature. (see at least FIG. 7 and the corresponding description thereof, wherein the plurality of other players who were successful may be interpreted as the pro player. Note, the examiner submits that the limitations “a first pro player of a game play strategy to be recommended” and “a second pro player of a game play strategy to be recommended” is printed matter because it only claims the content of information and is directed to conveying a message or meaning to a human reader. In view thereof, these limitations are not given patentable weight. See MPEP 2111.05 for more information.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benedetto in view of U.S. Patent Publication No. 2008/0167118 to Kroeckel et al. (“Kroeckel”).

Regarding claim 2, Benedetto discloses the limitations of claim 1 as discussed above, and does not appear to expressly disclose: 
wherein the providing of the game play strategy comprises: providing, to the user, [a] a game play strategy up to a preset number of game play turns from a start of the game or [b] a game play strategy for a preset period of time from the start of the game.

Kroeckel discloses various rules for providing game play strategy (e.g., see at least [0178] which includes “Some non-limiting examples of rules for displaying such tips include . . . the tip mode automatically turns off after all the tips have been displayed a pre-determined number of times)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kroeckel’s rules for providing game play strategy including Kroecke’s rule to provide strategy a pre-determined number of times to the beginning of Benedetto game because providing same strategy over and over to a player could annoy the 

Claims 7-8, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto in view of U.S. Patent No. 10,894,215 to Brown et al. (“Brown”).

Regarding claim 7, Benedetto discloses the limitations of claim 1 as discussed above, and further discloses: 
 . . . and the extracting of the game play feature comprises: 
extracting, from the game play data of the user, at least one of [a] a feature representing a number of times that a chess piece of the user is caught within a preset number of turns, [b] a feature representing a number of times that the user catches an opponent chess piece within a preset number of turns or a preset period of time, and [c] a feature representing a chess piece selected by the user at a first turn of the chess game and a position to which the selected chess piece is moved. (see at least FIG. 7 and the corresponding description thereof. Note, the examiner submits that the limitations directed to what the features represent (i.e., “a number of times that a chess piece of the user is caught within a preset number of turns”, “a number of times that the user catches an opponent chess piece within a preset number of turns or a preset period of time”, “a chess piece selected by the user at a first 

Benedetto does not appear to expressly disclose wherein the game is a chess game
Brown discloses a chess game and using previous game play data to match players with one another. (e.g., see at least col. 3, line 60 to col. 4, line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Benedetto to a chess game (such as the chess game disclosed in Brown) because Benedetto discloses surfacing contextually relevant in-game resources to players that are in need of help during gameplay (e.g., see at least [0001]) and Benedetto is not limited to any type of game, and chess is merely one type of game where the teachings of Benedetto could be applied. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding claim 8, Benedetto discloses the limitations of claim 1 as discussed above, and further discloses: 
. . .  
the extracting of the game play feature comprises: extracting, from the game play data of the user, at least one of [a] a feature representing a tie history of the user, [b] a feature representing whether chess castling is used, and [c] a feature representing a score based on chess pieces remaining on a chessboard when a preset number of turns elapses after the user starts the game. (see at least FIG. 7 and the corresponding description thereof. Note, the examiner submits that the limitations directed to what the features represent (i.e., “a tie history of the user”, “whether chess castling is used”, “a score based on chess pieces remaining on a chessboard when a preset number of turns elapses after the user starts the game” is printed matter because it only claims the content of information and is directed to conveying a message or meaning to a human reader. In view thereof, these limitations are not given patentable weight. See MPEP 2111.05 for more information.)
Benedetto does not appear to expressly disclose wherein the game is a chess game
Brown discloses a chess game and using previous game play data to match players with one another. (e.g., see at least col. 3, line 60 to col. 4, line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Benedetto to a chess game (such as the chess game disclosed in Brown) because Benedetto discloses surfacing contextually relevant in-game resources to players that are in need of help during gameplay (e.g., see at least [0001]) and Benedetto is not limited to any type of game, and chess is merely one type of game where the teachings of Benedetto could be applied. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding claim 17, Benedetto discloses the limitations of claim 16 as discussed above, and further discloses: 
. . . 
the learning data includes previous game play data . . . (see at least [0044]-[0047])

Brown discloses a chess game and using previous game play data to match players with one another. (e.g., see at least col. 3, line 60 to col. 4, line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Benedetto to a chess game (such as the chess game disclosed in Brown) because Benedetto discloses surfacing contextually relevant in-game resources to players that are in need of help during gameplay (e.g., see at least [0001]) and Benedetto is not limited to any type of game, and chess is merely one type of game where the teachings of Benedetto could be applied. The examiner submits that the combination of Benedetto and Brown would suggest that the learning data would include previous game play data of chess pro players of the chess game because Benedetto discloses the use of previous game play data of pro players (as discussed in more detail above) and when the teachings of Benedetto is applied to Brown’s chess game, the resulting combination would suggest that the previous game play data would comprise data from chess pro players. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding claim 19, Benedetto discloses the limitations of claim 16 as discussed above, and further discloses: 
. . . 
the processor is configured to control the training apparatus to extract, from the game play data of the user, at least one of [a] a feature representing a number of times that a chess piece of the user is caught within a preset number of turns, [b] a feature representing a number of times that the user catches an opponent chess piece within a preset number of turns or a preset period of time, and [c] a feature representing a chess piece selected by the user at a first turn of the chess game and a position to which the selected chess piece is moved. (see  at least FIG. 7 and the corresponding description thereof. Note, the examiner submits that the limitations directed to what the features represent (i.e., “a number of times that a chess piece of the user is caught within a preset number of turns”, “a number of times that the user catches an opponent chess piece within a preset number of turns or a preset period of time”, “a chess piece selected by the user at a first turn of the chess game and a position to which the selected chess piece is moved” is printed matter because it only claims the content of information and is directed to conveying a message or meaning to a human reader. In view thereof, these limitations are not given patentable weight. See MPEP 2111.05 for more information.)

Benedetto does not appear to expressly disclose wherein the game is a chess game 
Brown discloses a chess game and using previous game play data to match players with one another. (e.g., see at least col. 3, line 60 to col. 4, line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Benedetto to a chess game (such as the chess game disclosed in Brown) because Benedetto discloses surfacing contextually relevant in-game resources to players that are in need of help during gameplay (e.g., see at least [0001]) and Benedetto is not limited to any type of game, and chess is merely one type of game where the teachings of Benedetto could be applied. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding claim 20, Benedetto discloses the limitations of claim 16 as discussed above, and further discloses: 
. . . 
the processor is configured to control the training apparatus to extract, from the game play data of the user, at least one of [a] a feature representing a tie history of the user, [b] a feature representing whether chess castling is used, and [c] a feature representing a score based on chess pieces remaining on a chessboard when a preset number of turns elapses after the user starts the game. (see  at least FIG. 7 and the corresponding description thereof. Note, the examiner submits that the limitations directed to what the features represent (i.e., “a number of times that a chess piece of the user is caught within a preset number of turns”, “a number of times that the user catches an opponent chess piece within a preset number of turns or a preset period of time”, “a chess piece selected by the user at a first turn of the chess game and a position to which the selected chess piece is moved” is printed matter because it only claims the content of information and is directed to conveying a message or meaning to a human reader. In view thereof, these limitations are not given patentable weight. See MPEP 2111.05 for more information.)
Benedetto does not appear to expressly disclose wherein the game is a chess game 
Brown discloses a chess game and using previous game play data to match players with one another. (e.g., see at least col. 3, line 60 to col. 4, line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Benedetto to a chess game (such as the chess game disclosed in Brown) because Benedetto discloses surfacing contextually relevant in-game resources to players that are in need of help during gameplay (e.g., see at least [0001]) and Benedetto is not limited to any type of game, and chess is merely one type of game where the teachings of Benedetto could be applied. One of ordinary skill in the art could have combined the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.